 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDits local pick-up and delivery service,and its over-the-road services will be handledthrough independent contractors:From the matter set forth above, you will observe that your assumption that weplan to take over the operation of Hunt Freight Lines and to become obligated toits agreements is in error.Yours very truly,WDS:It(Signed)William D. Sellers, Jr.,WILLIAM D. SELLERS, Jr.,Presideirt.Troy C. Friend,d/b/a Friend LumberCompanyahdAmerican.Federation of Labor and Congressof Industrial Organizations..Case No. 6-CA-1099. July 11, 1958DECISION AND ORDEROn December 23, 1957, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, together with a support-ing brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Leedomand Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the, findings, conclusions,and recommendations of the Trial Examiner, with the followingadditions.1.The Trial Examiner found that the Respondent discharged em-ployee Charles Chester Thomas because of his activity on behalf of -the Union and thereby violated Section 8 (a) (3) and (1) of theAct.We agree.The credited testimony in the record' shows that on Saturday,November 10, 1956, while Thomas was off duty from the Respondent'sI The Respondent excepts to the correctnessof credibilityresolutionsmade by -theTrial Examiner.However, weare reluctantto disturb credibilityresolutions as the TrialExaminer, unlike the Board,has- the opportunity to observe the deportment,and de-meanor of the witnesses as they appear before him. Therefore,we will not overrule hisresolutionsas to credibility unless a-clear preponderanceof all therelevant evidenceconvinces us that such resolutions were incorrect.Upon theentire record,such conclu-sion is not warranted here.StandardbryWallProducts,-183 F.2d 362{C. A. 3), -enfg,91 NLRB 544;Universal Camera CorporationV.N. L. R. B.,340U. S. 474, 492-497.121 NLRB No. 13. iFRIEND LUMBERCOMPANY63-mill; he solicited employees at the Respondent's kiln to join theUnion.Employees always talked on the job and the Respondentadmitted that it had no rule against talking so long as it-did notinterfere with the work.After Thomas left the kiln, heated argu=ment among the employees, including some name calling, occurred.Thomas was called into Respondent's office on Monday, November12, and accused by Troy C. Friend, owner of the Respondent, of organ-izing the employees, bothering them, and calling them names becausethey would not sign up with the Union. Although Thomas deniedbothering the employees or calling them names he was discharged.Indeed, the Respondent admitted that "probably" the reason for hisaction against Thomas was opposition to union activity on companytime and property.Under these circumstances, we agree with theTrial Examiner that the Respondent discharged Thomas not becausehe interfered with employees at work but because of his union organ-izing activity.However, even assuming that the Respondent wasof the belief that Thomas had bothered employees and participatedin the name-calling incident, the record shows that Thomas did not,in fact, do so.And it also shows that Respondent was aware at thattime that Thomas was engaged in activity on behalf of the Union.Thus, the Respondent's good faith alone is insufficient to justify thedischarge of an employee for engaging in an activity otherwise pro-tected by the Act.2We find therefore, in agreement with the TrialExaminer, that the Respondent discharged Thomas because hesolicited employees to join the Union and thereby violated Section 8(a) (3) and (1) of the Act.2.The Trial Examiner found that the Respondent independently.violated Section 8 (a) (1) of the Act by interrogating employeeFoster Thomas. The record discloses that Troy C. Friend, owner ofRespondent, questioned employee Foster Thomas as to whether hehad "signed up for the union." Friend did not deny that he so inter-rogated Thomas. In its exceptions to this finding, the -Respondentcontends that the Trial Examiner improperly permitted the GeneralCounsel to amend the complaint to add an allegation of independent8 (a) (1) violation, and thereby deprived it of the opportunity todetermine the basis of the alleged violation and the possibility of pro-ducing additional testimony in the matter.Section 102.17 of theBoard's Rules and Regulations authorizes the Trial Examiner toaccept an amendment of a complaint at any time during the courseof the hearing.We find therefore that the amendment of the com-plaint-was permissible and timely.Nor do we find that the Respond-ent was prejudiced, by the ruling permitting the amendment.The'2 SeeHilltfHill Truck Line,-Inc.,120 NLRB 101, ,and cases cited therein.We alsonote, in this connection,that the Pennsylvania State Unemployinont Compensation Boardalso found that the Respondent had discharged Thomas for engaging in union activity. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDowner of Respondent who engaged in the violation, testified at thehearing without denying the interrogation, and the Respondent doesnot contend that this record testimony is untrue.Furthermore, theRespondent could have requested a continuation if it felt that itneeded more time in which to produce additional testimony.There-fore, under all these circumstances and in agreement with the TrialExaminer, we find that by such interrogation the Respondent violatedSection 8 (a) (1) of the Act.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Troy C. Friend,d/b/a Friend Lumber Company, Hopwood, Pennsylvania, his agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in American Federation of Laborand Congress of Industrial Organizations or in any other labor or-ganization of its employees, by discriminating against them in regardto their hire or tenure of employment or any term or condition ofemployment, except to the extent permitted by Section 8 (a) (3) ofthe Act.(b) Interrogating employees concerning their union membershipand activities in a manner constituting interference, restraint, or co-ercion in violation of Section 8 (a) (1) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Charles Chester Thomas immediate and full reinstate-ment to his former or substantially equivalent position, without prej-udice to any seniority or other rights and privileges previouslyenjoyed.-(b)Make whole said employee in the manner set forth in the sec-tion of the Intermediate Report entitled "The Remedy."(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back pay dueand the rights of employment under the terms of this Order.(d)Post at its kiln and plant, Hopwood, Pennsylvania, copies ofthe notice attached hereto marked "Appendix A." 3Copies of suchnotice, to be furnished by the Regional Director for the Sixth Region,S In the event that this Order is enforced by a decree of a United States Court of Ap-peals, the notice shall be amended by substituting for the words "Pursuant to a Decisionand Order,"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." FRIEND LUMBERCOMPANY65,shall, after being duly signed by the Respondent, be posted by theRespondent immediately upon receipt thereof, and be maintained byhim for a period of at least sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employees,are customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for the Sixth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in American Federationof Labor and Congress of Industrial Organizations or in any otherlabor organization of our employees, by discriminating againstthem in regard to their hire or tenure of employment or any termor condition of employment, except to the extent permitted bySection 8 (a) (3) of the Act.WE WILL NOT interrogate our employees concerning their unionmembership and activities in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.WE WILL offer to Charles Chester Thomas immediate and fullreinstatement to his former or substantially equivalent position,without prejudice to any seniority or other rights and privilegespreviously enjoyed, and will make him whole for any loss of paysuffered as a result of the discrimination against him.All our employees are free to become or remain members of theabove-named Union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.TROY C. FRIEND, d/b/a FRIEND LUMBER COMPANY,Employer.Dated----- ----------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.487926-59-vol 121-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed by American Federation of Labor and Congress ofIndustrialOrganizations, herein called the Union, the General Counsel of theNational Labor Relations Board, by the Regional Director for the Sixth Region,issued a complaint, dated September 24, 1957, against Troy C. Friend, apingbusiness as Friend Lumber Company, herein called Friend or the Respondent,alleging that the Respondent had engaged in unfair labor practices within themeaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended, herein called the Act.The Respondent filed an answer on about October 7. 1957, in which it admittedthe jurisdictional allegations of the complaint, but denied the commission of anyunfair labor practices.Pursuant to notice, a hearing was held at Uniontown, Pennsylvania, on November6 and 7, 1957, before the duly designated Trial Examiner.At the close of thewhole case, the Respondent moved to dismiss the complaint.Ruling was reserved.The motion to dismiss is disposed of as hereinafter indicated.The GeneralCounsel moved to conform the pleadings to the proof as to minor variances, suchas dates and spelling of names.The motion was granted without objection.TheGeneral Counsel also moved to amend the complaint so as to include an allegationof violation of Section 8 (a) (1) of the Act. The motion was granted over theRespondents' objection.The General Counsel argued orally on the record at theconclusion of the hearing.None of the parties filed a brief.Based upon the record as a whole, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTroy C.Friend is an individual with his principal office in Hopwood,Pennsyl-vania, and places of business in Hopwood and West Virginia, where he is engagedin the operation of saw and planing mills and the business of wholesaling andretailinglumber and its related products.During the year ending September 1, 1957, the Respondent processed and manu-factured lumber and related products, of which in excess of $50,000 was sold andshipped by Respondent directly in interstate commerce from the Hopwood andWest Virginia plants to States of the United States other than Pennsylvania andWest Virginia, and of whichin excessof $100,000 was sold and shipped by Re-spondent to companies located in Pennsylvania, which companies annually sell andship products valued in excess of $50,000 directly to points outside the Common-wealth of Pennsylvania.It is found that the Respondent is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDAmerican Federation of Labor and Congress of Industrial Organizations is alabor organization which admits to membership employees of the Respondent.IR. THE UNFAIR LABOR PRACTICESCharles Chester Thomas was employed by the Respondent for 17th years.Heworked as a laborer under Foreman Delbert DeWitt at the Hopwood planing mill.The Respondent I operated a "dry kiln" at Atlas, which is located about a milefrom Hopwood.About eight employees worked at the dry kiln.On November9, 1956, Thomas met William Antuck, an employee who worked at the dry kiln.Antuck told Thomas that the dry kiln would be operated the next day, a Saturday.Thomas, who did not work on Saturday, went to the dry kiln on November 10,where he solicited the employees to sign union cards. Strawser was not presentat -the time.Some of the employees signed cards, but Antuck 'and employeesVirgil Friend and Foster Thomas refused.After Charles Thomas had left thedry kiln, the employees created a disturbance by calling the employees who hadrefused to sign names,such as "scab,stool pigeon,and a cripple."1Greely Strawser owned an Interest in the dry kiln.He also acted as foreman at thedry kiln.Otherwise he has no interest In the Friend Lumber Company. FRIEND LUMBER COMPANY67Later that same day, Troy Friend spoke to Joseph Wood, who performed auto-mobile repair work for the Respondent.'Wood told Friend about the trouble atthe dry kiln.Concerning this conversation, Friend at first testified thatWoodtold him that Charles Thomas had been "circulating papers down at the kiln forsignatures" for a union.Later, he denied that Wood had told him this.Wood,a witness for the Respondent, testified to the effect that he told Friend "that thefellows were giving [Antuck] a pretty rough time" at the dry kiln, but that hedid not recall mentioning any names of employees involved to Friend.At about 8 a. m. on Monday morning, November 12, Friend called CharlesThomas to the office.William Shaw, Respondent's bookkeeper, was present atthe time.Concerning his conversation with Friend, Thomas was questioned andtestified as follows:Q. And, what did he say?-A. He said, "Just wait a little bit. Bill willhave your pay envelope. I'm done with you, done with you for good."Q.Who said that?-A. Mr. Friend, Troy Friend.Q.What did you say?-A. I wanted to know what I done. He said, "Youhad your nose in my business too much," he says, "I'm done with you."Q.What did you say?-A. I didn't say nothing and he went on and Billgot my pay ready and he wanted me to sign a slip. I asked him what it wasand he read it off and I said, "No, I -won't sign it."Mr. Friend said, "Put itback.Don't pay him."Q. (By Mr. Narick.)We're talking about this conversation. I think yousaid you had asked him what you had done wrong?-A. Yes, I did. I askedhim what I had done wrong. He said I'd organized.He said, "I want youto get out or I'll throw you out," he says, "I won't push you out, I'll throwyou out on the street," so I couldn't reason with him, so I went out.Q.Was thereanything said in that conversation aboutscabs?-A.He saidI called them names and I said I didn't.Q.Who brought this subject up?-A. He did.Q. How?-Well,he just said I was down there and called them names,being as they wouldn't sign up for the union and I said I didn't.Q. (By Mr. Narick.)And, if you recall, did he say how you bothered theemployees at work?-A. Well, on Monday morning when I went in there, hesaid "You bothered the fellows at work."Q. Did he say anything beyond that?-A. And I said I didn't bother themfrom work.Theydidn't lose no time.Friend denied the remarks attributed to him by Thomas or that he said anythingthat could be construed as a discharge.He testified in substance, that he merelyreprimanded Thomas "maybe not in a very nice tone, because I was pretty muchupset about the whole thing"; that at the time he thought that Thomas was theone who had called Antuck and other employees names such as "scab"; and that"probably" the reason for the reprimand was his opposition to union activity oncompany time and property.Concerning the conversation, Friend testified, "whenMr. Thomas came in, I said, `Chester, what do you mean going down to the kiln andcausing confusion amongst my men and picking on a cripple [Antuck],'.hesaid, `They told me to come down,' and I said, `Who do you mean by they?' Andhe said, `The men down at the kiln.'And I said, `What menu'And, he didn'tanswer that question. . . . Well, I said, `I just won't condone to these practices andIwon't have my men abused like this,' or something to that effect.I said, `Ijust won't have you going down to thekiln no more.I'd rather you wouldn't go downthere any more.'And then he said, `I quit.Give me my pay,' or some wordssimilar to those."Shaw denied that Friend had instructed him to make up Thomas' pay beforethe conversation, or that Friend told Thomas that he was discharged.He testified,"Mr. Thomas didn't do too much talking.Mr. Friend kept repeating the samethings over and over.He was really sore because of the thing. It happened duringworking hours and he was upset about that and he was upset about the statementthat he had heard about him picking ona cripple . . .Mr. Friend said he wouldn'ttolerate, any actions like that, and that he didn't want them down there causing adisturbance and commotion, the best I can- recollect. . . . That's when Mr. Thomasspoke up, and I'd say they were both Heated," and he spoke up and said, `I quit.Give me my pay."'I credit Thomas'version of the above conversation,, and find that Friend dischargedhim on November 12, 1956, because of his activity on behalf of the Union. It is 68DECISIONSOF NATIONALLABOR RELATIONS BOARDclear from the record that Friend knew the reason for Thomas' visit to the drykiln on November 10. In fact, he admitted that union activity on company timeand property "probably" was the reason for the action that he took.The testimonyof Shaw and Friend shows that the latter was angry. This fact lends support toThomas' version of the conversation.Shaw's testimony indicates that the conver-sation was not brief, and that Thomas did not have much to say.However, Shawcould recollect very little of what- Friend said, other, than the above. If Friendmerely made the statement to which he and Shaw testified, a mild reprimand atthe most, I do not believe that Thomas, whose employment by Respondent amountedto 171/2 years, would have quit.Thomas was not a young man, and did not appearto me to be the impulsive type.Foster Thomas testified without contradiction that "the first thing in the morning"when he reported for work (7:30 a. m.) at the Hopwood yard he met Friend atthe office; that Friend asked him if Charles Thomas had been to the dry kiln; thathe gave a report to Friend of what had taken place at the dry kiln on November 10;that Friend asked him if he had "signed up for the union"; and that he told Friendthat he had not signed?It is found that Friend's interrogation of Foster Thomas constitutes interference,restraint, and coercion.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will, recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Ithas been found that on November 12, 1956, the Respondent discriminatedagainst Charles Chester Thomas.Therefore, it is recommended that the Respondentoffer Charles Chester Thomas immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority or other rightsand privileges, and that the Respondent make whole said employee for any loss ofpay he may have suffered by reason of Respondent's discriminationby payment ofa sum of money equal to that which he would have earned as wages from thedate of the discrimination, November 12, 1956, to the date of reinstatement, lesshis net earnings during such period, the loss of pay to be computed on a quarterlybasis in accordance with the formula adopted by the Board in F.W. Woolworth,90NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.American Federation of Labor and-Congress of Industrial Organizations is alabor organization within the meaning of Section 2 (5) of the Act.2.By discriminating against Charles Chester Thomas the Respondent has engagedin unfair labor practices within the meaning of Section 8 (a) (3) and (1) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2 (6) and (7) of the Act.[Recommendations omitted from publication.]2Friend testified that on November 12, after his conversation with CharlesThomas,he talked to Foster Thomas and other employees of the dry kiln concerning CharlesThomas' visit there on November 10.He did not deny the above statements attributedto him by Foster Thomas